McCormack, J.,
dissenting.
I agree with all of the majority opinion except the sanction to be imposed. I would impose the sanction recommended by the Commission that Krepela should be removed from his position as a county judge.
Neb. Rev. Stat. § 24-722 (Reissue 1995) sets out the possible penalties to be imposed on a Nebraska judge. Unfortunately, this statute does not allow any penalty between 6 months’ suspension without pay and removal from office. If, in Krepela’s case, there was a possible sanction of perhaps 2 years’ suspension without pay, I would, in all probability, vote for that sanction.
While it is true, as noted in the majority opinion, that Krepela’s actions were uncharacteristic, that Krepela’s long record as a lawyer and then as a judge was unblemished except for the offense under consideration, and that Krepela promptly reported the alteration of this report, I feel that the altering of a police report and then requesting the investigating officer to change the original to conform to the false report is so egregious as to warrant removal. This type of conduct by any lawyer, much less by a county attorney prosecuting a first degree murder case, goes to the very heart of our judicial system because it involves the integrity of the system. As such, given our choice of 6 months’ suspension or removal, this requires, in my opinion, removal from office.
The seriousness of the offense, in my opinion, overcomes and trumps the age of this transgression, Krepela’s unblemished record, and Krepela’s prompt report of this alteration.